Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 46-66 are free of the prior art because there is no prior art teaching or suggesting the claimed tobacco leaf and product, wherein the cured leaf and product has reduced levels of TSNA and increased level of antioxidants, and increased amount of protein as set forth in SEQ ID NO: 13 or 23 or protein variants having 90% identity. The closest prior art is Xie (The Plant Journal 45.6 (2006): 895-907). Xie teaches transgenic tobacco plant co-expressing both AtPAP1 and MtANR (encoding anthocyanidin reductase) leaves accumulate elevated levels of proanthocyanins (PAs, strong antioxidants) in both mature and young leaves (p. 902, Table 2). The AtPAP1 gene encodes a MYB75 protein having 100% sequence identity with the instant SEQ ID NO: 23. However, in Xie, overexpressing AtPAP1 alone did not cause increased accumulation of PAs (antioxidants) in mature or young leaf tissues (See Table 3). Furthermore, Xie does not teach or suggest decreased TSNA resulted from the transgenic expression of AtPAP1 alone. Therefore, the reduction in at least one or more of the TSNAs in cured tobacco leaf cannot be deduced as an inherent consequence of expressing AtPAP1 in tobacco plant. Moreover, the evidence set forth in the instant Specification that overexpressing AtPAP1 in tobacco plant under the CsSVMV promoter caused reduced levels of TSNA in tobacco leaves amounts to unexpected results in view of the prior art. Therefore, Xie does not anticipate nor render the instant claims prima facie obvious.

Conclusion
Claims 46-66 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/            Examiner, Art Unit 1663